Appeal from a judgment and order of the Supreme Court, Albany County, which granted judgment for defendants in an action for an injunction. The complaint seeks to enjoin the defendants, who are plaintiff’s superior officers in the State service, and civil service or fiscal officers of the State, from removing plaintiff from a position in the service; from making any charges against plaintiff, and from certain other acts in relation to the position he claims. Whatever may be the merits of the controversy between plaintiff and his superior officers, an action for an injunction in a court of equity is not the proper procedural method of determination. There are parallel and available remedies specially designed to reach this kind of a controversy. Actions for injunction between State employees and State officers to determine rights under civil service statutes and regulations are unnecessary in the light of our present procedural implementation and are neither designed nor well adapted to this kind of controversy. Everthing, and more, that could be had by this action is available by review under article 78 of the Civil Practice Act, if properly invoked. We think the Special Term' was required by long and uniform authority to have dismissed the complaint. Judgment and order unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [See post, p. 953.]